DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuvin (FR 2891692).
Regarding claims 1-20, Beuvin discloses an agricultural mowing device (Figure 4) comprising: a linkage assembly (18) for attaching to a towing vehicle (Lines 170-175); a shaft (20) having an upper end coupled to the linkage assembly for being towed in a field between two adjacent rows of planted matter (Figures 1-3); a primary rotatable cutting device (25) mounted to a lower end of the shaft for cutting shorter plant material between adjacent rows; a secondary rotatable cutting device (24) mounted near the upper end of the shaft for cutting taller plant material in the adjacent rows; a motor (22 lines 96-98) 
and a sensor for sensing a desired cutting height of the planted matter and being communicatively coupled to the primary cutting device or the secondary cutting device, the sensing causing an adjustment along the shaft of a respective one of the primary cutting device or the secondary cutting device to cut the planted matter at the desired cutting height (Lines 73, 83-84, 155, 187-188, 205-209 all discuss the predetermined height of the cutting units by the operator.  The operator would be considered a “sensor” that would be communicatively coupled to the system when determining the cutting heights H1 and H2.  A predetermined cutting height H1 and H2 would have to be adjusted along the shafts 20 in the embodiment shown in figure 4.  The operator would be capable of adjusting the cutting units to any known cutting heights to include a first known cutting height of one plant and a second known cutting height of a different plant and the operator would be capable of varying the cutting heights during operation if needed).
With regards to automatic continuous adjustment along the shaft and the use of a sensor that would not be an operator, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to merely replace the operator with any known height sensor in the art, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671